WALKER, P. J.
The defendant could not have been prejudiced by the action of the court in overruling his objection to the question asked the witness Provo by the solicitor, as the answer to the question was favorable to the defendant.
On the cross-examination of the defendant’s witness Gray, the solicitor, without objection on the part- of the defendant, elicited the fact that the defendant had formerly been indicted for assault with intent to murdei. This did not entitle the defendant to go into the details of the subject of that former charge. The question asked by his counsel as to what were the facts in that case was an inquiry in reference to a matter foreign to the issues in the pending case; and the objection to it was properly sustained.
The defendant having testified as a witness in his own behalf, it was permissible for the solicitor, on the cross-examination, to ask him questions calculated to test the accuracy of his statements, and to disclose his relations with others who had been examined as witnesses for him. We discover no prejudicial error in any of the rulings made on objections to questions asked in the course of that cross-examination.
We know of no warrant of law for asserting any such proposition as that the question of the criminal responsibility of the defendant in a homicide case is affected by the mere fact that at the time of the killing he was under the influence of whisky that had been sold or fur*5nislied to him by the deceased, or that that fact would entitle him to an acquittal. Plainly the defendant was not entitled to the written charges involving such propositions, whether or not those charges were otherwise objectionable.
Under the evidence, the question of the defendant’s guilt of homicide was one for the jury. There was no error in the refusal of the affirmative charge requested in his behalf.
Affirmed.